Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
	Claims 9-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Nam et al. (Pub No. US 2016/0125635 A1).

As per claim 1, Nam teaches the claimed:
1. A method comprising:
determining, by one or more processors (in figure 44, piece 4420), that one or more criteria associated with a user correspond to a trip taken by the user during a given time interval (Please see paragraphs [0139] and end of [0013] and [0012], e.g. [0139] recites “The schedule information of a user may be classified based on theme items. Examples of a theme item include at least one of a trip, a company, study, a bike, a meeting, a date, a movie, an exercise, shopping, a hospital, beauty care, eating, a game, a gathering, hiking, a night life, a birthday party, a performance, or/and a business trip” and [0012] recites “… and a controller configured to control the display such that the display displays the avatar-based image according to user schedule information (i.e. the avatar-based image includes pictures, text or other forms of information on past, present or future event or activity information associated with the user)”.  The criteria is the location of the trip, e.g. figures 6B and 12 where it shows various locations for trips (criteria));
retrieving, by the one or more processors, a plurality of media generated by a client device of the user during the given time interval (paragraph [0118] “The album history information may include at least one piece of information about a still image and/or a moving image obtained while a camera application installed in a device is executed, such as a place at which the photograph or video was taken, photographed or videoed target information (for example, a person, an object, or an animal), and/or a date/time at which the photograph or video was taken.” Also paragraph [0173] mentions retrieving other media such as names of places or photos of placed visited by the user at various points on their trip);
automatically selecting a plurality of avatar customizations to represent the trip based on the plurality of media generated by the user during the given time interval (Paragraph [0198] refers to theme based customizations of the avatar including trip theme based ones in [0139].  Please see paragraphs [0023]-[0024] and [0144]-[0145], e.g. paragraph [0145] recites “Referring to FIG. 1, a device 100 may display an avatar-based image according to the trip schedule information of the user. The avatar-based image shown in FIG. 1 includes duration information 101 about dates of a trip, an avatar 102 indicating the user, a photo 103 of a trip, a picture 104 of a bag, information 105 indicating that the photo 103 is a changeable image, information 106 indicating that the picture 104 of the bag is a changeable image, and information 107 indicating that the duration information 101 is a changeable image”.  Also please see figure 6B and [0174] where names of places or photos of placed visited by the user at various points on their trip are automatically placed.  Paragraph [0149] teaches of automation of the selecting of customizations because the avatar-based image is based on the schedule information and updates to the schedule information result in possible changes to the avatar-based image.  Automation is also used to provide media data for the customizations, e.g. please see [0237] “The user information registered in the social media may be provided from the social media server according to a request of the device 100, or alternatively, may be automatically provided from the social media server when the device 100 is connected to the social media server”);
automatically generating a trip-based avatar for the user based on the plurality of avatar customizations (Please see paragraphs [0144]-[0145] and figures 1 and 6B where the figures shows a plurality of avatar customizations, e.g. [0145] recites “Referring to FIG. 1, a device 100 may display an avatar-based image according to the trip schedule information of the user.”); and
causing display of the trip-based avatar (paragraph [0144] and in figures 1 and 6b where this figure shows the display of the trip-based avatar.  For example, [0144] recites “FIG. 1 illustrates an example of a device 100 displaying an avatar-based image according to trip schedule information of a user and displaying information indicating a changeable image from the avatar-based image, according to an exemplary embodiment”).

As per claim 5, Nam teaches the claimed:
5. The method of claim 1, further comprising:
determining a length of the trip based on the given time interval (Nam in [0144] and [0178] where trip schedule information is obtained to determine the length of the trip.  Figure 6B at the top shows that the length is determined to be Feb 3rd to 6th with 5 places that are visited  for the trip); and
selecting a first avatar customization of the plurality of avatar customizations based on the length of the trip, such that the first avatar customization is of a first type when the length of the trip is more than a specified amount and is of a second type when the length of the trip is less than the specified amount (Nam teaches this feature in figure 6B and [0174] where the trip is a first type when the length of the trip exceeds more than 1 place.  In this first avatar customizations about the plurality of places 601-605 that are visited.  Nam teaches of a second type of trip that does not involve a plurality of schedules place in figure 12A in images 1201, 1202, and 1204 and uses a second avatar customization (with no list of 5 places to be visited).  In this instance, the length of the trip corresponds to the number of places visited that are placed on the trip schedule).

As per claim 6, Nam teaches the claimed:
6. The method of claim 5, wherein the first type of avatar customization comprises a suitcase (In figure 6b where a suitcase is located on the ground) and the second type of avatar customization comprises a duffle bag (Nam in figure 12B in image 1202 where the avatar is carrying a duffle bag as a single event trip).

As per claim 19, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.

As per claim 20, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Nam teaches the claimed:
A non-transitory computer readable medium ([0503] “At least one program including commands for performing, by a computer, a method according to an exemplary embodiment may be written as computer-readable codes on a non-transitory computer-readable recording medium”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Padmanabhan et al. (Pub No. US 2016/0057188).

As per claim 2, Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Padmanabhan teaches the claimed:
2. The method of claim 1, wherein the determining that the one or more criteria associated with the user correspond to the trip comprises:
obtaining location information for the plurality of media (Padmanabhan in paragraphs [0116] and [0120], e.g. paragraph [0116] recites “In an exemplary embodiment, the determination at 816 is made based on the time and location data associated with the further instance of media. Time and location criteria (referred to as the “event boundary”) can be established for determining whether the media is to be clustered with other media from an event”);
determining a home location for the user, and
determining that a travel location indicated by the location information is spaced from the home location by more than a specified threshold distance (Padmanabhan in paragraph [0122] where the radial distance, e.g. over 10 miles from home makes up a specified threshold distance.  Padmanabhan in paragraph [0122] refers to “At 1012, a determination is made as to whether the user is in a home region for the user. For example, the geotag data associated with the media can be analyzed to determine whether the user is in the home region … a user can establish a set of GPS coordinates for his or her home and the home region can be all locations within a certain radial distance from the user's home coordinates (e.g., within 0.1-10 miles or any other distance, which can be predetermined or user selected)” and Padmanabhan in [0128] “In general, the away region criteria are configured to recognize when a user is travelling outside of the home region”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a travel location as one the criteria as taught by Padmanabhan with the system of Nam in order to provide the user with an automated way to estimate the organization of the photos taken by the user.  For example, using the distance from home helps the system make smarter guesses that the photos taken far from home are associated with a trip.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Blum (Pub No. US 2014/0309788 A1) in further view of Padmanabhan.

As per claim 3, Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Blum and Padmanabhan teach the claimed:
3. The method of claim 1, further comprising:
determining that the client device has been at a different location than a home location for more than a specified threshold (Blum teaches this feature at the end of paragraph [0025] “… The deactivation message may be sent based upon the user exceeding a predetermined distance from the home or upon a distance and a time outside of the home.”);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that the client device has been at a different location than a home location for more than a specified threshold as taught by Blum with the system of Nam in order to provide a simple yet often effective way to determine the user is traveling on a trip by looking at the location of the user’s own client device. 

detecting when the client device returns to the home location after being at the different location (Padmanabhan teaches this feature in figure 10 at step 1012 where if photos or other media is taken at an “away region 1022” and later “yes” is answered at step 1012, then Padmanabhan has determined that the client device has returned home after being at the different location); and
triggering the automatic selection of the plurality of avatar customizations after a specified period of time has elapsed since the client device returned to the home location (Nam in [0012] and [0144] teaches of a user input indication to update the avatar according to user schedule information from the past including trips.  When the avatar is updated a selection of plurality of avatar customizations is performed by finding media from a social media server, e.g. please see Nam in [0145] and [0237].  In this instance, the claimed “a specified period of time has elapsed” corresponds to the amount of time the user took to input the indication to update the avatar in Nam after returning the home location (as taught by Padmanabhan) ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect when the client device returns to the home location after being at the different location as taught by Padmanabhan with the system of Nam as modified by Blum in order to allow the system to intelligently estimate when the trip has ended automatically.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Blum in further view of Bai et al. (Pub No. US 2016/0025507 A1).

As per claim 4, Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Blum teaches the claimed:
4. The method of claim 1, further comprising: 
determining that the client device has been at a different location than a home location for more than a specified threshold (Blum teaches this feature at the end of paragraph [0025] “… The deactivation message may be sent based upon the user exceeding a predetermined distance from the home or upon a distance and a time outside of the home.”);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that the client device has been at a different location than a home location for more than a specified threshold as taught by Blum with the system of Nam.  The motivation of claim 3 is incorporated herein. 

Nam and Blum in combination with Bai teaches the claimed:
generating the given time interval based on a first time at which the client device has left the home location and a second time at which the client device returned to the home location (Bai teaches this in figure 1 where the given time interval for the user’s trip is based on a first time of at least 8am to 9am where the user with their client device has left the home 10 and also based on a second time of at least 5:30-6:20pm where the user returns to their home location 10 with their client device.  Also please see Bai in paragraph [0023] as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the given time interval based on the first and second times as taught by Bai with the system of Nam as modified by Blum.  Using the first and second times allows each leg of the trip to have its respective duration calculated and this allows these segments to later be added together to allow the total length of time of the trip to be automatically calculated.  This may be useful to Nam in order to provide automated time interval calculations of the user’s trips.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Kwon et al. (Pub No. US 2013/0194280 A1).

As per claim 7, Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Kwon teaches the claimed:
7. The method of claim 5, further comprising randomly selecting between a plurality of avatar customizations of the first type for use as the first avatar customization when the length of the trip is more than the specified amount (As mentioned above for claim 5, Nam in figure 6B and [0174] shows where the trip is a first type when the length of the trip exceeds more than 1 place.  In this first avatar customizations relate to the plurality of places 601-605 that are visited.  Kwon teaches of randomly selecting between a plurality of avatar customizations when dressing an avatar for a certain appearance, e.g. please see Kwon in [0100] “… The avatar action processing unit 2330 may generate preview data based on at least one item layer selected at random from item layers included in all item layers or a category in response to the randomly combined request … A user of the terminal may be able to view various items by randomly putting the various items on an avatar of the user”.
	The claimed feature is taught when the random feature of Kwon is incorporated into the first avatar customization in figure 6B of Nam so that trip related items may be randomly selected and added onto the avatar for display to the user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to randomly select between a plurality of avatar customizations as taught by Kwon with the system of Nam in order to provide the user with one or more quick previews of various items placed on the avatar to produce a variety of different looks.  This may help the user get started with decoration of their avatar by using the random selection process to get and view some initial looks of their avatar using available avatar decoration or customization items available in the system.


As per claim 8, Nam alone does not explicitly teach the claimed limitations.
Nam in combination with Kwon teaches the claimed:
8. The method of claim 5, further comprising randomly selecting between a plurality of avatar customizations of the second type for use as the first avatar customization when the length of the trip is less than the specified amount (As mentioned above for claim 5, Nam teaches of a second type of trip that does not involve a plurality of scheduled places in figure 12A in images 1201, 1202, and 1204 and uses a second avatar customization (with no list of 5 places to be visited).  
Kwon teaches of randomly selecting between a plurality of avatar customizations when dressing an avatar for a certain appearance, e.g. please see Kwon in [0100] “… The avatar action processing unit 2330 may generate preview data based on at least one item layer selected at random from item layers included in all item layers or a category in response to the randomly combined request … A user of the terminal may be able to view various items by randomly putting the various items on an avatar of the user”.
	The claimed feature is taught when the random feature of Kwon is incorporated into the second avatar customization shown in figure 12A in either images 1201, 1202, and 1204 of Nam so that trip related items may be randomly selected and added onto the avatar for display to the user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to randomly select between a plurality of avatar customizations as taught by Kwon with the system of Nam.  The motivation of claim 8 is incorporated herein.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Orwant (Pub No. US 2006/0142944 A1) in further view of Kim et al. (Pub No. US 2022/0122309 A1).

As per claim 13, Nam teaches the claimed:
13. The method of claim 5, further comprising: determining a destination of the trip based on the plurality of media (Please see Nam in [0158] “… The device 100 may express first through fifth trip places in the object field as trip places (or destinations) of the first user User_1 according to the formal language about a trip schedule”.  In this instance, the media includes the text of names of places to be visited during the trip as well, e.g. please see Nam in figure 3 for places 1 to 5).

Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Orwant teaches the claimed:
comparing weather at the destination of the trip to weather at a home location of the client device (Please see Orwant in [0061] “A distance metric CLEMDIST is used to calculate the disparity in weather conditions between CLEM(L) and C, per step 310. Many different choices are possible for CLEMDIST”, Orwant in [0059] “… In step 302, a clemency C is computed for the current location of the person. The clemency function CLEM returns a number between 0 and 1 expressing the weather conditions” and Orwant in [0060] “The variable L is then set to the first location per step 304, and its clemency CLEM(L) computed using the weather forecast gathered in step 270, per step 306 … ‘first location’ is merely a way of indicating the initial choice of location, whatever it might be.”
The claimed feature is taught when the weather comparing operation of Orwant is used with the trip avatar customization system of Nam such that the current location of the user corresponds to “home” and the first location L corresponds to the destination of the trip).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the weather comparison operation as taught by Orwant with the system of Nam in order to help draw more attention to the user to significant differences in weather conditions which may help provide the user with a better understanding of the destination of the trip.

Nam and Orwant in combination with Kim teach the claimed:
in response to determining that the weather at the destination differs from the weather at the home location, selecting a second avatar customization of the plurality of avatar customizations based on the weather at the destination (Orwant in [0063] teaches of informing the user if there is a significant difference between the weather at the first location L and the weather at the user current location C.  Orwant is silent about selecting a second avatar customization of the plurality of avatar customizations based on the weather at the destination as part of this informing.  Kim teaches that this feature was known in the art, e.g. Kim in [0087] refers to “… The processor 220 may identify a 3D graphic object corresponding to an item recommendable based on the schedule information and the weather information among the personalization items of the 3D avatar representing the user, may apply the identified 3D graphic object to the 3D avatar, and may display the 3D avatar“.  In particular, the claimed feature is taught when Orwant and Kim are used with the avatar customization system that is based upon the user’s trip schedule as taught by Nam)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to customize the avatar based on the weather as taught by Kim with the system of Nam as modified by Orwant in order to help the user visualize how people dress at that trip destination given the weather conditions at that destination or location.

As per claim 14, Nam alone does not explicitly teach the claimed limitations.
Nam and Orwant in combination with Kim teach the claimed:
14. The method of claim 13, wherein the second avatar customization comprises at least one of an article of clothing suitable for the weather at the destination or a background that represents the weather at the destination ( Kim towards the end of [0085] “… For example, when the weather for the current day is identified as rain in connection with the weather application, the processor 220 may apply a 3D graphic object corresponding to a raincoat or an umbrella among the personalization items of the 3D avatar representing the user to the 3D avatar on a rainy background screen and may display the 3D avatar. Accordingly, the processor 220 may apply a raincoat or umbrella graphic object corresponding to a raincoat or umbrella actually possessed by the user to the 3D avatar according to the weather information for the current day and may display the 3D avatar, thereby recommending an item corresponding to the weather information for the current da”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to customize the avatar or background display based on the weather as taught by Kim with the system of Nam as modified by Orwant.  The motivation of claim 13 is incorporated herein.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Freed et al. (Patent No. US 8,566,329 B1) in further view of Jeong et al. (Pub No. US 2009/0327889 A1).

As per claim 15, Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Freed teaches the claimed:
15. The method of claim 1, further comprising:
generating a plurality of tags based on the plurality of media (Freed in the abstract and in figures 2 and 3a-3c teaches of generating a plurality of tags for a plurality of media such as photographs);
ranking the plurality of tags (Freed in col 9, lines 57-67 teaches of ranking the plurality of tags for the plurality of media (such as photographs)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and rank the tags as taught by Freed with the system of Nam in order to better organize and store the plurality of media generated by the user.

Nam in combination with Freed and Jeong teaches the claimed:
selecting a subset of the plurality of tags having a rank that exceeds a specified value (Freed teaches this feature in col 6, lines 24-30 where a top-ten ranking tags are selected as a subset), wherein the plurality of avatar customizations is selected based on the subset of the plurality of tags (While Freed teaches of selecting the subset, Freed is silent about customizing the avatar based on the subset itself.  Jeong teaches that this was known in the art, e.g. please see the abstract of Jeong where the avatar is modified based upon received tags that are used).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to customize the avatar based upon the selected tags as taught by Jeong with the system of Nam as modified by Freed in order to show an avatar that automatically and easily updates its features to match the media and tags recorded by the user’s mobile device.  

As per claim 16, Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Freed and Jeong teaches the claimed:
16. The method of claim 15, wherein the plurality of tags is ranked based on preferences of the user (Freed in col 10, lines 30-48 where rankings of tags are based on preferences of the user including what types of tags the user likes to apply to certain media), and wherein the plurality of avatar customizations comprises at least one of avatar clothing, mode of transportation, presentation of a second avatar, a background, text, facial activity, or activity (Jeong teaches this feature, e.g. please see the abstract of Jeong where the avatar’s facial activity or movement activity is modified based upon received tags that are used).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rank the tags based on user preference as taught by Freed with the system of Nam in order to present a better list of relevant media to the user.  For example, by adjusting the rankings based upon user preference, the media items retrieved for the user in response to the ranking are more likely to produce relevant hits and more interesting media to the user since the search results will more likely match the user’s own preferences.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to customize the avatar based upon the selected tags as taught by Jeong with the system of Nam as modified by Freed.  The motivation of claim 15 is incorporated herein.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Freed in further view of Jeong and Ghoshal et al. (Pub No.: US 2020/0125575 A1).


As per claim 17, Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Freed and Jeong teaches the claimed:
17. The method of claim 15, further comprising:
determining an activity performed by the user on the trip based on the plurality of tags (Freed in col 3, lines 46-64 and in figures 3a-3c teaches that activity performed by the user on the trip is stored as a tag information for each media item.  Freed in figure 7, step 718 shows that the media such as photographs from the trip may later be searched based upon these tags.  Thus, the activity performed by the user on the trip can be determined from the tags.  Also please see Freed at the top of col 10);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an activity performed by the user on the trip based on the plurality of tags as taught by Freed with the system of Nam in order to allow the user to better remember which media items relate to certain vacation or trip activities.

Nam in combination with Freed, Jeong, and Ghoshal teach the claimed:
determining that the activity is a rarely performed activity that is different than activities normally performed by the user; and increasing rank associated with the rarely performed activity in response to determining that the activity is different than the activities normally performed by the user (Ghoshal in the 2nd half of [0233] “In some embodiments this is desirable to increase the likelihood of such content items with ‘rare’ or less frequent tags to be ranked higher than content items with more frequent tags ranked higher and thus increase the likelihood of them being included in the list of content items that is recommended to a user”.  The claimed feature is taught when this increase of ranking is incorporated into the trip activity search being performed in figure 7, step 718 of Freed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that an activity is a rarely performed activity that is different than activities normally performed by the user and increase its rank as taught by Ghoshal with the system of Nam as modified by Freed and Jeong in order to draw attention to certain activities that the user may find to be unusual, interesting, or memorable during a trip.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699